PROMISSORY NOTE THIRD EXTENSION AGREEMENT

 

 

This Promissory Note Third Extension Agreement, hereinafter referred to as
“Third Extension Agreement”, entered into this Thirty First day of December,
2014, by and among INTELLINETICS, INC. hereinafter called “Maker” and Jackie M.
Chretien, hereinafter called “Lender”.

 

WHEREAS, Maker and Lender had entered into a Promissory Note dated March 2, 2009
for the amount of Eighty thousand Dollars ($80,000), hereinafter referred to as
“Jackie Chretien Note”. Said Note was originally due January 1, 2014. An
extension of said Note was executed on December 24, 2013 for 365 days to January
1, 2015.

 

WHEREAS, Maker and Lender desire to enter into this Third Extension Agreement in
order to extend the due date of the Note an additional three hundred and sixty
five days to January 1, 2016.

 

NOW, THEREFORE, it is dually agreed by both Maker and Lender to extend the due
date of the Note to January 1, 2016.

 

All other provisions of the original Promissory Note shall prevail unless
otherwise written.

 

IN WITNESS WHEREOF, the undersigned Maker and Lender has duly executed this
Second Extension Agreement extending the due date of the Note as of the day and
year above first written.

 

 

  INTELLINETICS, INC.               By:  /s/ Matthew L. Chretien          
Matthew L. Chretien, President and CEO               By: /s/ Jackie M. Chretien
          JACKIE M. CHRETIEN

 



 

 

